t c memo united_states tax_court estate of winifred hughes deceased dean mcbride executor and commissioner of internal revenue respondent trustee petitioner v docket no filed date david s grossman for petitioner julie l payne for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency of dollar_figure in the estate’s estate_tax decedent’s husband george robert hughes bob hughes founded bob hughes motors inc d b a advance leasing advance leasing bob hughes died in winifred hughes decedent was the sole owner of the stock of advance leasing from until she died in after bob hughes died dean mcbride mcbride became the sole officer and director of advance leasing decedent issued a durable_power_of_attorney to mcbride in in mcbride executed an agreement and a promissory note on behalf of decedent and advance leasing which stated that decedent promised to pay dollar_figure to advance leasing on demand in exchange for big_number shares of advance leasing’s common_stock advance leasing issued a stock certificate to decedent for the big_number shares mcbride paid the dollar_figure to advance leasing after decedent died in the issues for decision are whether dollar_figure is deductible under sec_2053 as a claim against decedent’s gross_estate based on the dollar_figure promissory note we hold that it is not whether interest of dollar_figure owed to decedent by advance leasing on certain promissory notes when decedent died is included in decedent’s gross_estate we hold that it is not section references are to the internal_revenue_code as in effect as of the date of decedent’s death unless stated otherwise rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a dean mcbride mcbride the executor of decedent’s estate resided in phoenix arizona when the petition was filed mcbride was a longtime friend of bob hughes and decedent bob hughes died on date mcbride was the executor of his estate mcbride became trustee or manager of the family_trust and other entities discussed more fully below that bob hughes and decedent established to hold almost all of their property b decedent and bob hughes decedent and bob hughes were married around and lived near seattle washington for most of their lives they had two children during their marriage mark hughes and billy hughes decedent had another son and bob hughes had two children from prior marriages decedent and bob hughes had grandchildren bob hughes owned automobile dealerships for many years in burien washington approximately miles south of seattle on date bob hughes and decedent established the george r hughes family_trust grh trust and other entities to hold almost all of their property bob hughes was the trustee or manager of grh trust and other entities that he and decedent had established after bob hughes died on date decedent was the sole current beneficiary of grh trust the children and grandchildren of bob hughes and decedent and certain charities were future beneficiaries mcbride became the trustee or manager of grh trust and the other entities that bob hughes and decedent had established decedent issued a durable_power_of_attorney to mcbride on date at that time decedent was lucid and knew what assets she owned and who her family members were decedent moved to an assisted living facility in peoria arizona on date she was soon diagnosed with alzheimer’s disease she lived there until she died on date c advance leasing organization and operation bob hughes founded advance leasing around he and decedent originally owned all of the stock in advance leasing they transferred their stock to grh trust when they formed it in advance leasing’s office was in burien washington advance leasing sold used cars from through date it began buying cars to lease to third parties some time after but before date billy hughes and jeff ross were independent contractors and salespersons for advance leasing they earned commissions from selling and leasing cars bob hughes hoped that billy hughes would eventually own a car dealership billy hughes was a very good salesman but had alcohol and drug problems advance leasing financed its purchases of cars with loans it obtained from other entities established by bob hughes and decedent at the end of and advance leasing owed dollar_figure dollar_figure and dollar_figure respectively to bob hughes and the other entities when bob hughes died decedent became the sole beneficial_owner of the stock of advance leasing all of which was held by grh trust decedent was never involved in the business of advance leasing the estate of bob hughes reported on the federal estate_tax_return that was filed on date that the stock of advance leasing had a fair_market_value of zero as of date and that its liabilities exceeded assets mcbride signed that return as executor for the estate of bob hughes advance leasing’s financial statements for advance leasing had the following amounts of gross_sales cost_of_goods_sold operating income expenses and net_loss for gross sales-- used car retail sales dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure used car wholesale sales big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number cost of goods sold-- used car retail sales dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure used car wholesale sales big_number big_number big_number big_number big_number big_number reconditioning costs big_number -- -- -- -- -- big_number big_number big_number big_number big_number big_number total operating income-- combined used car retail dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and wholesale sales income sales loss car lease income big_number big_number big_number big_number big_number big_number capital_gain income big_number big_number big_number big_number capital_loss dividend income -- -- -- -- interest_income miscellaneous income -- -- -- -- -- other income -- -- -- other rental income -- big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net profit net_loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure advance leasing had the following amounts of assets liabilities capital and net worth3 for net year ended dec assets liabilities capital worth dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number as discussed in par e below advance leasing’s financial statements for and did not refer to the big_number shares of advance leasing stock issued to decedent or decedent’s dollar_figure promissory note net_worth equals assets minus liabilities and capital if any advance leasing owed the following to bob hughes george r hughes enterprise limited_partnership help h_r properties and the trust year ended dec creditor bob hughes- note payable -- dollar_figure -- -- -- -- accrued int -- -- -- -- -- total -- big_number -- -- -- -- h_r props - note payable dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure accrued int -- big_number -- big_number big_number big_number total big_number big_number big_number big_number big_number dollar_figure help- note payable -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure accrued int -- big_number big_number big_number big_number big_number total -- big_number big_number big_number big_number big_number trust- note payable -- -- -- -- dollar_figure dollar_figure accrued int -- -- -- -- big_number big_number total -- -- -- -- big_number big_number grand total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure advance leasing reported dollar_figure of taxable_income before net_operating_loss deductions on its income_tax return d help grh trust was a general_partner of help children and grandchildren of decedent and her husband were the limited partners grh trust as general_partner held a 581-percent interest in help and the children and grandchildren the limited george r hughes enterprise limited_partnership is described in par d below h_r properties was a schedule c business owned by bob hughes and decedent partners held a 419-percent interest advance leasing borrowed money from help and owed help dollar_figure by the end of e the stock subscription agreement and the dollar_figure promissory note mcbride knew it was important to decedent that billy hughes always have a place to work on date mcbride acting under a power_of_attorney from decedent and as president of advance leasing signed a stock subscription agreement under which decedent agreed to pay advance leasing dollar_figure on demand and advance leasing agreed to issue to decedent an additional big_number shares of advance leasing’s common_stock and advance leasing issued a stock certificate to decedent for the big_number shares the terms of the stock subscription agreement were not negotiated and advance leasing’s business was not appraised the promissory note was not paid while decedent was alive neither the dollar_figure promissory note nor the big_number shares were identified on advance leasing’s and financial statements or on its and corporate_income_tax returns neither advance leasing’s bookkeeper nor its certified_public_accountant whose accounting firm had prepared advance leasing’s tax returns and reviewed its financial statements since the early 1990s knew about the stock subscription agreement or the dollar_figure promissory note f events following decedent’s death decedent died on date mcbride as trustee of grh trust transferred dollar_figure to advance leasing on date advance leasing had not previously demanded payment of the promissory note during advance leasing used the dollar_figure it received for the promissory note to repay dollar_figure to help in billy hughes’s wife filed for divorce his substance abuse problems worsened and he stopped working for advance leasing he entered a rehabilitation center for treatment late in advance leasing ceased operating around g decedent’s estate_tax_return decedent’s estate reported on the estate_tax_return that her gross_estate included dollar_figure of principal advance leasing owed on its notes to h_r properties and grh trust entities owned by decedent but did not include dollar_figure of interest advance leasing owed on those notes as of date decedent’s date of death also on that return decedent’s estate deducted dollar_figure as a claim against the estate based on the dollar_figure promissory note decedent’s estate reported on that return that the stock of advance leasing had no value on decedent’s date of death because liabilities exceeded the fair_market_value of assets mcbride signed the return for decedent’s estate opinion a whether dollar_figure is deductible under sec_6653 as a claim against decedent’s gross_estate based on the dollar_figure promissory note deductibility of claims against an estate_tax may be imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 the decedent’s taxable_estate is the value of the decedent’s gross_estate reduced by various deductions sec_2051 one of those deductions is for claims against the estate that are enforceable under state law sec_2053 680_f2d_1248 9th cir an estate may deduct the value of a claim based on a decedent’s promise to pay only if the liability was contracted bona_fide and for full and adequate_consideration in money or money’s worth sec_2053 88_tc_1265 57_tc_833 this requirement prevents an individual from reducing her or his taxable_estate through transactions that are in substance gifts 92_f2d_426 2d cir affg 34_bta_798 the estate’s contentions the estate contends that the estate may deduct dollar_figure on the basis of its obligation to pay the promissory note the estate contends that the note was the result of a bona_fide contract for full and adequate_consideration in money or money’s worth as required under sec_2053 the estate also contends that decedent received full and adequate_consideration for her promise to pay advance leasing dollar_figure because she received big_number shares of stock in a corporation that appeared ready to become profitable the estate argues that by date advance leasing had experienced a dramatic turnaround the estate points out that in contrast to its losses for and advance leasing reported dollar_figure of taxable_income before net_operating_loss deductions on its income_tax return whether decedent received full and adequate_consideration for the stock subscription agreement we first decide whether decedent’s receipt of big_number shares of advance leasing stock on date was full and adequate_consideration for her agreement to pay dollar_figure to advance leasing under the stock subscription agreement the estate contends the big_number shares of stock were adequate_consideration because advance leasing’s financial situation improved dramatically from to advance leasing reported dollar_figure of taxable_income before net_operating_loss the estate contends that the burden_of_proof in this case is shifted to respondent under sec_7491 we need not decide that issue because we decide this case on the basis of the preponderance of evidence without regard to the burden_of_proof deductions on its income_tax return however that return is not consistent with its financial statements which show a net_loss of dollar_figure before net operating losses are considered the estate contends the funds from the stock subscription agreement reduced advance leasing’s debt obligations made the balance_sheet cleaner and made it easier for the company to secure outside financing despite this claim advance leasing did not receive the funds until after decedent died advance leasing’s financial situation remained poor on date james mcbride an attorney for advance leasing and the brother of mcbride testified that advance leasing and its business had negligible if any value when the stock subscription agreement was entered into on date james mcbride advised his brother regarding the stock subscription transaction and he drafted the stock subscription agreement and the dollar_figure promissory note james mcbride stated that it would have been futile for help to demand full payment by advance leasing because advance leasing lacked the ability to repay the more than dollar_figure it owed to help at the end of james mcbride testified that help wanted advance leasing to survive in the hope that it would generate income and repay its debt to help james mcbride’s testimony is corroborated by the estate_tax_return for the estate of bob hughes and the advance leasing financial statements according to the estate_tax_return for the estate of bob hughes the stock of advance leasing had a fair_market_value of zero as of date advance leasing had net losses of dollar_figure for dollar_figure for and dollar_figure for even taking into account decedent’s dollar_figure note advance leasing had a negative total net_worth of dollar_figure at the end of and dollar_figure at the end of advance leasing used the entire dollar_figure it received in from decedent to repay some of the more than dollar_figure it then owed to help thus the dollar_figure payment to help directly benefited decedent’s children and grandchildren we do not believe that the value of advance leasing’s stock increased from zero on date as reported on the estate_tax_return for bob hughes which mcbride signed to dollar_figure on date and then fell to zero on date the date decedent died as reported on decedent’s estate_tax_return also signed by mcbride we conclude that the big_number shares issued to decedent had little or no value when mcbride signed the stock subscription agreement on date thus decedent did not receive full and adequate_consideration as required by section as discussed supra advance leasing’s and financial statements did not reflect the additional big_number shares issued to decedent and the dollar_figure stock subscription agreement note payable to advance leasing neither party offered expert testimony on the value of advance leasing stock on date c a for the dollar_figure she agreed to pay advance leasing in exchange for the big_number additional shares whether the stock subscription transaction was contracted bona_fide the estate contends that the dollar_figure stock subscription agreement the agreement to pay dollar_figure in exchange for big_number shares of advance leasing common_stock was contracted bona_fide we disagree contracted bona_fide means made in good_faith and bargained for at arm’s length sec_20_2043-1 sec_20_2053-4 estate_tax regs see 526_f2d_1012 3d cir 69_tc_408 affd 625_f2d_133 6th cir when family members adopt a course of action with the intent to pass on wealth a deduction for the amount transferred is not permitted under sec_2053 unless there was a bargained-for exchange 16_f3d_462 1st cir affg 100_tc_313 mcbride was decedent’s attorney in fact and advance leasing’s sole director and officer thus he was on both sides of the stock subscription transaction that transaction must be subjected to enhanced scrutiny see bank of new york v united_states supra pincite- 36_tc_900 the estate contends that the stock subscription agreement was bona_fide because decedent wanted advance leasing to continue to operate so that billy hughes would have a place to work mcbride conducted business in the same way that bob hughes did owners of small businesses typically operate other than at arm’s length and james mcbride advised mcbride about fiduciary obligations those points do not convince us that the stock subscription agreement was bona_fide mcbride’s engaging in conduct similar to that of bob hughes does not show that the stock subscription agreement was at arm’s length or bona_fide without a showing that bob hughes always acted at arm’s length when dealing with his related entities in addition whether or not the related entities dealt with each other at arm’s length sec_2053 provides that the estate is not allowed a deduction in this case unless the claim against the estate was contracted bona_fide and for adequate_and_full_consideration we have no reason to question mcbride’s intent to act properly or the quality of the legal advice he received however that does not determine whether the stock subscription was at arm’s length the following facts show that the stock subscription agreement made on date was not bona_fide the terms of the stock subscription agreement were not negotiated at arm’s length advance leasing’s business was not appraised and advance leasing had annual net losses and a negative net_worth in and both before and after the date stock subscription transaction the big_number shares and the dollar_figure demand note payable to advance leasing were not reflected on advance leasing’s and financial statements or on its and tax returns advance leasing’s bookkeeper and its certified_public_accountant did not know about the stock subscription agreement and the dollar_figure note payable and advance leasing and mcbride its sole officer and director did not demand payment of the dollar_figure before date after decedent died advance leasing received and used the proceeds to repay dollar_figure to help the family_partnership in which certain children and grandchildren of decedent and decedent’s husband collectively held a 419-percent interest considering all the circumstances we conclude that the stock subscription agreement was a substitute for a testamentary_disposition to decedent’s children and grandchildren the estate contends that we should not treat the dollar_figure payment as a testamentary_disposition because if decedent had so intended she could have reduced her estate by dollar_figure per year by giving dollar_figure to each of her children and grandchildren each year regardless of how decedent might have done things differently we evaluate the facts before us see 417_us_134 conclusion we conclude that the estate may not deduct dollar_figure from decedent’s gross_estate as a claim against her estate under sec_2053 based on the dollar_figure promissory notedollar_figure b whether decedent’s gross_estate includes dollar_figure of accrued interest owed by advance leasing on certain notes decedent’s estate included in the gross_estate dollar_figure representing the principal_amount that advance leasing owed on its notes to h_r properties and the trust however the estate did not include in the gross_estate dollar_figure representing accrued interest that advance leasing owed on those notes when decedent dieddollar_figure the gross_estate includes the value at the time of death of all property in which decedent had an interest sec_2031 sec_2033 the dollar_figure of accrued interest is included in decedent’s gross_estate to the extent that it had value at the time of her death see sec_2031 sec_2033 fair_market_value is ‘the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both in light of this holding we need not decide respondent’s other arguments that the note was not bona_fide or enforceable against decedent’s estate under washington law or that decedent lacked competence to execute the power_of_attorney the estate did not elect the alternate_valuation_date under sec_2032 having reasonable knowledge of relevant facts ’ 411_us_546 quoting sec_20_2031-1 estate_tax regs the fair_market_value of a note is generally the amount of the unpaid principal plus interest accrued to the date of a decedent’s death unless the executor establishes that the value is lower or that the note is worthless sec_20_2031-4 estate_tax regs the fair_market_value of the accrued interest is the amount of unpaid accrued interest as of the date of decedent’s death unless the executor establishes a lower value see id respondent contends that decedent’s estate includes dollar_figure of accrued interest owed by advance leasing because advance leasing could have used the dollar_figure to pay dollar_figure of accrued interest or decedent could have reduced the dollar_figure owed under the stock subscription agreement note against the dollar_figure we disagree we believe that the fair_market_value of the accrued interest is zero because advance leasing was insolvent and we do not believe that a willing buyer with knowledge of advance leasing’s financial situation would pay any amount for the dollar_figure of accrued interest owed by advance leasing we conclude that the dollar_figure of accrued interest had no respondent acknowledges that advance leasing was insolvent and that its liabilities exceeded its assets during value on the date of decedent’s death and is not included in her gross_estate to reflect the foregoing decision will be entered under rule
